                    Case 19-43053     Doc 1   Filed 11/06/19               Entered 11/06/19 14:56:02   Desc Main Document               Page 1 of 90




 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 EASTERN DISTRICT OF TEXAS

 Case number (if known):                                         Chapter you are filing under:
                                                                           Chapter 7
                                                                           Chapter 11
                                                                           Chapter 12
                                                                                                                                         Check if this is an
                                                                           Chapter 13
                                                                                                                                         amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                          About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                          Allen
     government-issued picture
                                          First Name                                                       First Name
     identification (for example,
     your driver's license or             Dunn
     passport).                           Middle Name                                                      Middle Name

                                          VanLandingham
     Bring your picture                   Last Name                                                        Last Name
     identification to your meeting
     with the trustee.                    Suffix (Sr., Jr., II, III)                                       Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8              First Name                                                       First Name
     years
                                          Middle Name                                                      Middle Name
     Include your married or
     maiden names.
                                          Last Name                                                        Last Name


3.   Only the last 4 digits of
     your Social Security                 xxx – xx –                   7         6       6       6         xxx – xx –
     number or federal                    OR                                                               OR
     Individual Taxpayer
     Identification number                9xx – xx –                                                       9xx – xx –
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
                    Case 19-43053   Doc 1   Filed 11/06/19     Entered 11/06/19 14:56:02        Desc Main Document        Page 2 of 90




Debtor 1     Allen Dunn VanLandingham                                                           Case number (if known)

                                        About Debtor 1:                                             About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                        I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in             Business name                                               Business name
     the last 8 years
                                        Business name                                               Business name
     Include trade names and
     doing business as names
                                        Business name                                               Business name

                                                    –                                                           –
                                        EIN                                                         EIN
                                                    –                                                           –
                                        EIN                                                         EIN
5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                        4706 George Owens Road #62
                                        Number      Street                                          Number      Street




                                        Ponder                         TX       76259
                                        City                           State    ZIP Code            City                           State    ZIP Code

                                        Denton
                                        County                                                      County

                                        If your mailing address is different from                   If Debtor 2's mailing address is different
                                        the one above, fill it in here. Note that the               from yours, fill it in here. Note that the court
                                        court will send any notices to you at this                  will send any notices to you at this mailing
                                        mailing address.                                            address.

                                        P.O. Box 476
                                        Number      Street                                          Number      Street


                                        P.O. Box                                                    P.O. Box

                                        Lake Dallas                    TX       75065
                                        City                           State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing               Check one:                                                  Check one:
     this district to file for
     bankruptcy                                Over the last 180 days before filing this                   Over the last 180 days before filing this
                                               petition, I have lived in this district longer              petition, I have lived in this district longer
                                               than in any other district.                                 than in any other district.

                                               I have another reason. Explain.                             I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
                    Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document       Page 3 of 90




Debtor 1     Allen Dunn VanLandingham                                                     Case number (if known)


 Part 2:      Tell the Court About Your Bankruptcy Case

7.   The chapter of the                Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you               for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                  Chapter 7

                                            Chapter 11

                                            Chapter 12

                                            Chapter 13

8.   How you will pay the fee               I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                            court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                            pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                            behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                            Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                            By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                            than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                            fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                            Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for                     No
     bankruptcy within the
     last 8 years?                          Yes.

                                       District                                               When                    Case number
                                                                                                     MM / DD / YYYY
                                       District                                               When                    Case number
                                                                                                     MM / DD / YYYY

                                       District                                               When                    Case number
                                                                                                     MM / DD / YYYY

10. Are any bankruptcy                      No
    cases pending or being
    filed by a spouse who is                Yes.
    not filing this case with
                                       Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an                  District                                               When                    Case number,
    affiliate?                                                                                       MM / DD / YYYY   if known


                                       Debtor                                                             Relationship to you

                                       District                                               When                    Case number,
                                                                                                     MM / DD / YYYY   if known

11. Do you rent your                        No.    Go to line 12.
    residence?                              Yes. Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                         and file it as part of this bankruptcy petition.




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document       Page 4 of 90




Debtor 1     Allen Dunn VanLandingham                                                     Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor                No. Go to Part 4.
    of any full- or part-time                Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                   Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as                  Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                      City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                   Check the appropriate box to describe your business:
    to this petition.
                                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          None of the above

13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                   can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                 most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                             No.   I am not filing under Chapter 11.

                                             No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                   the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                  Bankruptcy Code.

 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                   No
    property that poses or is                Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                        If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or                 Where is the property?
    a building that needs urgent                                              Number   Street
    repairs?



                                                                              City                                     State         ZIP Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                    Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 5 of 90




Debtor 1     Allen Dunn VanLandingham                                                     Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you              You must check one:                                          You must check one:
    have received a            I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about             counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                                Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires            plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                                I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                                counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                                filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                                a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully             Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the            you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.          plan, if any.                                                plan, if any.
    If you cannot do so,        I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible        services from an approved agency, but was                    services from an approved agency, but was
    to file.                    unable to obtain those services during the 7                 unable to obtain those services during the 7
                                days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,         circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can               waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose               To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee         requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your          efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin         were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities       bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                      required you to file this case.                              required you to file this case.

                                Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                along with a copy of the payment plan you                    along with a copy of the payment plan you
                                developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                may be dismissed.                                            may be dismissed.

                                Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                                I am not required to receive a briefing about                I am not required to receive a briefing about
                                credit counseling because of:                                credit counseling because of:
                                    Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                   deficiency that makes me                                     deficiency that makes me
                                                   incapable of realizing or making                             incapable of realizing or making
                                                   rational decisions about finances.                           rational decisions about finances.
                                    Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                   to be unable to participate in a                             to be unable to participate in a
                                                   briefing in person, by phone, or                             briefing in person, by phone, or
                                                   through the internet, even after I                           through the internet, even after I
                                                   reasonably tried to do so.                                   reasonably tried to do so.
                                    Active duty. I am currently on active military               Active duty. I am currently on active military
                                                 duty in a military combat zone.                              duty in a military combat zone.
                                If you believe you are not required to receive a            If you believe you are not required to receive a
                                briefing about credit counseling, you must file a           briefing about credit counseling, you must file a
                                motion for waiver of credit counseling with the court.      motion for waiver of credit counseling with the court.
Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
                    Case 19-43053   Doc 1     Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document      Page 6 of 90




Debtor 1     Allen Dunn VanLandingham                                                      Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you          16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                      as "incurred by an individual primarily for a personal, family, or household purpose."
                                                     No. Go to line 16b.
                                                     Yes. Go to line 17.

                                       16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.
                                                    No. Go to line 16c.
                                                    Yes. Go to line 17.

                                       16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                                No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after                Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                              No
    are paid that funds will be
                                                         Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                     1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                     50-99                            5,001-10,000                       50,001-100,000
    owe?                                      100-199                          10,001-25,000                      More than 100,000
                                              200-999

19. How much do you                           $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to                   $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                                 $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                              $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                           $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to              $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                       $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                              $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
                    Case 19-43053   Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document        Page 7 of 90




Debtor 1     Allen Dunn VanLandingham                                                       Case number (if known)


 Part 7:      Sign Below
For you                                I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                       and correct.

                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                       or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                       proceed under Chapter 7.

                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                       fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                       connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                       or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                       X /s/ Allen Dunn VanLandingham                              X
                                            Allen Dunn VanLandingham, Debtor 1                         Signature of Debtor 2

                                            Executed on 11/05/2019                                     Executed on
                                                        MM / DD / YYYY                                               MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
                    Case 19-43053   Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document       Page 8 of 90




Debtor 1     Allen Dunn VanLandingham                                                      Case number (if known)

For your attorney, if you are          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                     eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                       relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by          the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need           certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                     is incorrect.



                                       X /s/ Alex Bouthilet                                                  Date 11/05/2019
                                            Signature of Attorney for Debtor                                      MM / DD / YYYY


                                            Alex Bouthilet
                                            Printed name
                                            The Wright Firm, L.L.P.
                                            Firm Name
                                            8150 N. Central Expressway
                                            Number         Street
                                            Suite 775




                                            Dallas                                                   TX              75206
                                            City                                                     State           ZIP Code


                                            Contact phone (469) 635-6900                   Email address


                                            24080800                                                 TX
                                            Bar number                                               State




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                   Case 19-43053       Doc 1     Filed 11/06/19     Entered 11/06/19 14:56:02        Desc Main Document          Page 9 of 90




 Fill in this information to identify your case and this filing:
 Debtor 1             Allen                    Dunn                     VanLandingham
                      First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                  Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Acura                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    TL
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2001
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 170,695                                At least one of the debtors and another             $1,500.00                               $1,500.00
Other information:
2001 Acura TL (approx. 170,695 miles)                       Check if this is community property
                                                            (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
                   Case 19-43053       Doc 1    Filed 11/06/19     Entered 11/06/19 14:56:02        Desc Main Document          Page 10 of 90




Debtor 1         Allen Dunn VanLandingham                                                            Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Jayco                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Designer
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2007
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another            $25,000.00                           $25,000.00
2007 Jayco Designer
38' foot fifth wheel                                        Check if this is community property
(Debtor's residence)                                        (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $26,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $395.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Television $25.00                                                                                                        $165.00
                                Laptop $100.00
                                Cell phone $25.00
                                Tablet $15.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                       Case 19-43053               Doc 1        Filed 11/06/19            Entered 11/06/19 14:56:02                    Desc Main Document                    Page 11 of 90




Debtor 1          Allen Dunn VanLandingham                                                                                              Case number (if known)

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing                                                                                                                                                                          $200.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                             $760.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Checking account No. 9727
                                                                 Wells Fargo Bank                                                                                                                                      $0.47




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                    page 3
                      Case 19-43053            Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 12 of 90




Debtor 1         Allen Dunn VanLandingham                                                            Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                    % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                 page 4
                    Case 19-43053          Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document      Page 13 of 90




Debtor 1        Allen Dunn VanLandingham                                                           Case number (if known)

Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: 2018 Tax Refund                                                          Federal:                  $0.00
           about them, including whether $240 offset by student loan creditor. Amt: $0.00
           you already filed the returns                                                                                    State:                    $0.00
           and the tax years.....................................
                                                                                                                            Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                      Alimony:

                                                                                                               Maintenance:

                                                                                                               Support:

                                                                                                               Divorce settlement:

                                                                                                               Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                                   Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 5
                      Case 19-43053          Doc 1      Filed 11/06/19       Entered 11/06/19 14:56:02             Desc Main Document              Page 14 of 90




Debtor 1         Allen Dunn VanLandingham                                                                            Case number (if known)

35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................          $0.47


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
                       Case 19-43053            Doc 1   Filed 11/06/19       Entered 11/06/19 14:56:02             Desc Main Document              Page 15 of 90




Debtor 1          Allen Dunn VanLandingham                                                                           Case number (if known)

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
                       Case 19-43053            Doc 1       Filed 11/06/19         Entered 11/06/19 14:56:02                Desc Main Document                 Page 16 of 90




Debtor 1           Allen Dunn VanLandingham                                                                                   Case number (if known)


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                           $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................            $0.00

56. Part 2: Total vehicles, line 5                                                                                  $26,500.00

57. Part 3: Total personal and household items, line 15                                                                  $760.00

58. Part 4: Total financial assets, line 36                                                                                  $0.47

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $27,260.47              property total                 +          $27,260.47


63. Total of all property on Schedule A/B.                                                                                                                                                    $27,260.47
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 17 of 90




Debtor 1    Allen Dunn VanLandingham                                                 Case number (if known)


6.   Household goods and furnishings (details):

     Couch $100                                                                                                           $120.00
     Poang chair $20
     Kitchen appliances $200                                                                                              $275.00
     Flatware $50
     Cookware $50
     Silverware $25




Official Form 106A/B                                      Schedule A/B: Property                                             page 9
                 Case 19-43053     Doc 1   Filed 11/06/19     Entered 11/06/19 14:56:02    Desc Main Document         Page 18 of 90




 Fill in this information to identify your case:
 Debtor 1            Allen                 Dunn                   VanLandingham
                     First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name            Middle Name            Last Name

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                                                       Check if this is an
 Case number                                                                                                           amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?              Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on            Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                    the portion you      exemption you claim
                                                         own
                                                         Copy the value from Check only one box for
                                                         Schedule A/B        each exemption


Brief description:                                           $1,500.00                  $1,500.00          11 U.S.C. § 522(d)(2)
2001 Acura TL (approx. 170,695 miles)                                              100% of fair market
                                                                                   value, up to any
Line from Schedule A/B:      3.1
                                                                                   applicable statutory
                                                                                   limit

Brief description:                                          $25,000.00                                     11 U.S.C. § 522(d)(1) (Claimed:
2007 Jayco Designer                                                                100% of fair market     $0.00
38' foot fifth wheel                                                               value, up to any        100% of fair market value, up to any
(Debtor's residence)                                                               applicable statutory    applicable statutory limit)
Line from Schedule A/B:      4.1                                                   limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
                 Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document    Page 19 of 90




Debtor 1      Allen Dunn VanLandingham                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of     Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you      exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $120.00                     $120.00        11 U.S.C. § 522(d)(3)
Couch $100                                                                    100% of fair market
Poang chair $20                                                               value, up to any
Line from Schedule A/B:     6                                                 applicable statutory
                                                                              limit

Brief description:                                        $275.00                     $275.00        11 U.S.C. § 522(d)(3)
Kitchen appliances $200                                                       100% of fair market
Flatware $50                                                                  value, up to any
Cookware $50                                                                  applicable statutory
Silverware $25                                                                limit
Line from Schedule A/B:     6

Brief description:                                        $165.00                     $165.00        11 U.S.C. § 522(d)(3)
Television $25.00                                                             100% of fair market
Laptop $100.00                                                                value, up to any
Cell phone $25.00                                                             applicable statutory
Tablet $15.00                                                                 limit
Line from Schedule A/B:     7

Brief description:                                        $200.00                     $200.00        11 U.S.C. § 522(d)(3)
Clothing                                                                      100% of fair market
                                                                              value, up to any
Line from Schedule A/B:    11
                                                                              applicable statutory
                                                                              limit

Brief description:                                         $0.47                       $0.47         11 U.S.C. § 522(d)(5)
Checking account No. 9727                                                     100% of fair market
Wells Fargo Bank                                                              value, up to any
Line from Schedule A/B: 17.1                                                  applicable statutory
                                                                              limit

Brief description:                                         $0.00                       $0.00         11 U.S.C. § 522(d)(5)
2018 Tax Refund                                                               100% of fair market
$240 offset by student loan creditor                                          value, up to any
Line from Schedule A/B:  28                                                   applicable statutory
                                                                              limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                          page 2
                      Case 19-43053    Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document       Page 20 of 90




  Fill in this information to identify your case:
  Debtor 1              Allen                  Dunn                  VanLandingham
                        First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name               Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.

  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                            $25,000.00              $25,000.00
Trinity Finance Co.
Creditor's name
                                                  2007 Jayco Designer (fifth
PO Box 422415                                     wheel) - 38'
Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Fort Worth                TX      76121              Unliquidated
City                      State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                            Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $25,000.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                              $25,000.00

Official Form 106D                             Schedule D: Creditors Who Have Claims Secured by Property                                       page 1
                      Case 19-43053     Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document      Page 21 of 90




  Fill in this information to identify your case:
  Debtor 1              Allen                   Dunn                  VanLandingham
                        First Name              Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name                Middle Name           Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number
                                                                                                                         Check if this is an
  (if known)
                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim        Priority              Nonpriority
                                                                                                                         amount                amount

     2.1


Priority Creditor's Name                                      Last 4 digits of account number
                                                              When was the debt incurred?
Number       Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                                 Contingent
                                                                 Unliquidated
                                                                 Disputed
City                            State     ZIP Code
Who incurred the debt?        Check one.                      Type of PRIORITY unsecured claim:
     Debtor 1 only                                               Domestic support obligations
     Debtor 2 only                                               Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                  Claims for death or personal injury while you were
     At least one of the debtors and another                     intoxicated
     Check if this claim is for a community debt                 Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document        Page 22 of 90




Debtor 1       Allen Dunn VanLandingham                                                         Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                            $358.00
AES/PHEAA                                                    Last 4 digits of account number        3 5        7    O
Nonpriority Creditor's Name
                                                             When was the debt incurred?          02/2012
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 2461                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17105
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $401.55
AFNI, Inc.                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
1310 MLK Drive
Number        Street                                         As of the date you file, the claim is: Check all that apply.
P.O. Box 3517                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Bloomington                     IL        61702-3517
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - AT&T U-Verse
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                page 2
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 23 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.3                                                                                                                                   $1,469.39
AFNI, Inc.                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
1310 MLK Drive
Number        Street                                         As of the date you file, the claim is: Check all that apply.
P.O. Box 3517                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Bloomington                     IL        61702-3517
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Sprint
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                      $85.00
All Star Orthopaedics                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
400 W LBJ Freeway
Number        Street                                         As of the date you file, the claim is: Check all that apply.
Ste 330                                                         Contingent
                                                                Unliquidated
                                                                Disputed
Irving                          TX        75063
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 3
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 24 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.5                                                                                                                                   $1,252.00
All Star Orthopaedics                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
400 W LBJ Freeway
Number        Street                                         As of the date you file, the claim is: Check all that apply.
Ste 330                                                         Contingent
                                                                Unliquidated
                                                                Disputed
Irving                          TX        75063
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

   4.6                                                                                                                                      $41.00
American Radiology Consultants                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 780
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Longmont                        CO        80502-0780
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 4
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 25 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.7                                                                                                                                     $475.00
Baylor University Medical Center                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 842022
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX        75284
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                     $343.54
Charter Communications                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 790261
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Saint Louis                     MO        63179-0261
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 5
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 26 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.9                                                                                                                                   $4,293.00
CIG Financial                                                Last 4 digits of account number      1 3        9    3
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/2013
Attn: Bankruptcy Dept
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 19795                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Irvine                          CA        92623
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                     $130.00
City of San Antonio                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 158
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
San Antonio                     TX        78291
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 6
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 27 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.11                                                                                                                                     $205.00
CMRE Financial Services                                      Last 4 digits of account number      2 7        8    9
Nonpriority Creditor's Name
                                                             When was the debt incurred?        09/2018
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
3075 E. Imperial Hwy, Suite 200                                 Contingent
                                                                Unliquidated
                                                                Disputed
Brea                            CA        92821
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Texas Radiology Associates
Is the claim subject to offset?
     No
     Yes

  4.12                                                                                                                                      $55.00
Comprehensive Orthopaedic                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 14000
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Belfast                         ME        04915-4033
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 7
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 28 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.13                                                                                                                                     $114.00
Comprehensive Orthopaedic                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 14000
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Belfast                         ME        04915-4033
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                     $321.00
CPS Energy                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 2678
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
San Antonio                     TX        78289
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 8
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 29 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.15                                                                                                                                   $4,466.58
Credit Adjustments, Inc.                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 5640
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Manchester                      NH        03108
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                     $179.00
Credit Collection Service                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
725 Canton Street
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Nordwood                        MA        02062
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Allstate
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 9
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 30 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.17                                                                                                                                   $1,262.00
Credit First National Association                            Last 4 digits of account number      4 3 4           9
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/02/2012
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 81315                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Cleveland                       OH        44181
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                                       $0.00
Credit Management, LP                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
6080 Tennyson Parkway, Ste 100
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX        75024
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - NTTA
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 31 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.19                                                                                                                                     $312.00
Credit Systems International, Inc                            Last 4 digits of account number      4 9        9    6
Nonpriority Creditor's Name
                                                             When was the debt incurred?        09/2018
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Arlington                       TX        76004
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - ProPath Associates
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                     $194.00
Datasearch Inc                                               Last 4 digits of account number      3 2        6    5
Nonpriority Creditor's Name
                                                             When was the debt incurred?        12/2013
Atten: Bankruptcy Dept
Number        Street                                         As of the date you file, the claim is: Check all that apply.
85 NE Interstate Loop 410 Ste 575                               Contingent
                                                                Unliquidated
                                                                Disputed
San Antonio                     TX        78217
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - SO TX Radiology Group
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 32 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.21                                                                                                                                     $279.00
ERC/Enhanced Recovery Corp                                   Last 4 digits of account number      4 4        6    1
Nonpriority Creditor's Name
                                                             When was the debt incurred?        12/2015
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
8014 Bayberry Road                                              Contingent
                                                                Unliquidated
                                                                Disputed
Jacksonville                    FL        32256
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - AT&T Wireline
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                 $10,673.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    2
Nonpriority Creditor's Name
                                                             When was the debt incurred?        07/2010
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 33 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.23                                                                                                                                 $10,232.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    5
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/2011
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.24                                                                                                                                   $6,105.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    7
Nonpriority Creditor's Name
                                                             When was the debt incurred?        11/2011
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 34 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.25                                                                                                                                   $5,968.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    4
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/2011
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                   $4,642.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                             When was the debt incurred?        07/2010
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 35 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.27                                                                                                                                   $3,602.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    6
Nonpriority Creditor's Name
                                                             When was the debt incurred?        11/2011
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                   $3,222.00
FedLoan Servicing                                            Last 4 digits of account number      0 0        0    8
Nonpriority Creditor's Name
                                                             When was the debt incurred?        05/2012
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 69184                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Harrisburg                      PA        17106
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 36 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.29                                                                                                                                     $380.00
Fingerhut                                                    Last 4 digits of account number      2 2 0           1
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/19/2011
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 1250                                                     Contingent
                                                                Unliquidated
                                                                Disputed
Saint Cloud                     MN        56395
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.30                                                                                                                                     $449.00
IC System, Inc                                               Last 4 digits of account number      3 0 3           0
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/18/2017
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 64378                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Saint Paul                      MN        55164
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - 11 ATT UVerse
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 37 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.31                                                                                                                                     $401.00
IC System, Inc                                               Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                             When was the debt incurred?        03/2015
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 64378                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Saint Paul                      MN        55164
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - ATT U-verse
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                     $227.00
IC System, Inc                                               Last 4 digits of account number      3 9        9    5
Nonpriority Creditor's Name
                                                             When was the debt incurred?        02/2017
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 64378                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Saint Paul                      MN        55164
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Banfield Pet Hospital
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 38 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.33                                                                                                                                      $52.65
Intuit Inc.                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
5601 Headquarters Dr.
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX        75024
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Services
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                     $249.00
Just Energy                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 650518
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX        75265-0518
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 39 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.35                                                                                                                                      $49.00
LA Fitness                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 54170
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Irvine                          CA        92612
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.36                                                                                                                                       $0.00
Lab Corp                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 2240
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Burlington                      NC        27216-2240
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 19
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 40 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.37                                                                                                                                   Unknown
Livingston Hearing Aid Center                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
11661 Preston Rd, #131
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX        75230
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                   $5,400.00
Medical City Lewisville                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 740782
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Cincinnati                      OH        45274
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 20
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 41 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.39                                                                                                                                   $2,051.00
Medical City Lewisville                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 740782
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Cincinnati                      OH        45274
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                   $5,324.00
Medicredit, Inc.                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 1629
Number        Street                                         As of the date you file, the claim is: Check all that apply.
Maryland Heights, M 63043-0629O                                 Contingent
                                                                Unliquidated
                                                                Disputed

City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Medical City Lewisville
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 42 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.41                                                                                                                                     $673.00
Midas Auto Service Experts                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
9412 Perrin Beitel
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
San Antonio                     TX        78217
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes

  4.42                                                                                                                                     $768.00
Midland Funding                                              Last 4 digits of account number      5 6 1           4
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/30/2014
2365 Northside Dr Ste 300
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
San Diego                       CA        92108
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - GE Capital Retain Bank
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 22
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 43 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.43                                                                                                                                     $449.00
Midland Funding                                              Last 4 digits of account number      3 2 0           7
Nonpriority Creditor's Name
                                                             When was the debt incurred?        08/30/2013
2365 Northside Dr Ste 300
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
San Diego                       CA        92108
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Webbank
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                     $500.00
NPRTO Texas, LLC                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
256 West Data Drive
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Draper                          UT        84020
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Servicing for Progressive Leasing
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 23
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 44 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.45                                                                                                                                       $0.00
NTTA                                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
5900 W. Plano Parkway
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Plano                           TX        75093
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Tolls
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                     $512.00
Portfolio Recovery                                           Last 4 digits of account number      1 6        0    8
Nonpriority Creditor's Name
                                                             When was the debt incurred?        11/2014
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
120 Corporate Blvd                                              Contingent
                                                                Unliquidated
                                                                Disputed
Norfold                         VA        23502
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Capital One Bank
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: CAPITAL ONE BANK USA N.A.
Collection
DISPUTE RESOLVED-CONSUMER DISAGREES




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 24
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 45 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.47                                                                                                                                     $167.00
Portfolio Recovery                                           Last 4 digits of account number      1 2        9    3
Nonpriority Creditor's Name
                                                             When was the debt incurred?        01/2015
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
120 Corporate Blvd                                              Contingent
                                                                Unliquidated
                                                                Disputed
Norfold                         VA        23502
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Capital One Bank USA
Is the claim subject to offset?
     No
     Yes

  4.48                                                                                                                                     $313.00
ProPath Associates                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 660811
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX        75266-0811
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Non-Purchase Money
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 25
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 46 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.49                                                                                                                                   $1,378.00
Questcare Hospitalists, PLLC                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 99086
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Las Vegas                       NV        89193-9085
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                     $231.00
Questcare Medical Services, PLLC                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 99082
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Las Vegas                       NV        89193
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 26
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 47 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.51                                                                                                                                   $1,378.00
Radius Global Solutions                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 390905
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Minneapolis                     MN        55439
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Questcare Hospitalists
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                                   $5,663.00
Santander Consumer USA                                       Last 4 digits of account number      1 0        0    0
Nonpriority Creditor's Name
                                                             When was the debt incurred?        11/2015
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
10-64-38-FD7 601 Penn St                                        Contingent
                                                                Unliquidated
                                                                Disputed
Reading                         PA        19601
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Automobile
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 27
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 48 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.53                                                                                                                                     $359.00
Seventh Avenue                                               Last 4 digits of account number       3    5    7    0
Nonpriority Creditor's Name
                                                             When was the debt incurred?
1112 7th Avenue
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Monroe                          WI        53566
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

  4.54                                                                                                                                     $698.00
Steven M. Pounders MD                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
3500 Oak Lawn Ave
Number        Street                                         As of the date you file, the claim is: Check all that apply.
Ste 600                                                         Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX        75219
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 28
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 49 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.55                                                                                                                                   $1,085.00
Synchrony Bank/Amazon                                        Last 4 digits of account number      9 6 4           2
Nonpriority Creditor's Name
                                                             When was the debt incurred?        03/25/2012
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL        32896
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                                       $0.00
Synchrony Bank/Walmart                                       Last 4 digits of account number      0 2 8           0
Nonpriority Creditor's Name
                                                             When was the debt incurred?        04/02/2012
Attn: Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                   Contingent
                                                                Unliquidated
                                                                Disputed
Orlando                         FL        32896
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 29
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 50 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.57                                                                                                                                     $410.00
Texas Radiology Associates LLP                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
PO Box 2285
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Indianapolis                    IN        46206-2285
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                   $3,603.00
U.S. Department of Education                                 Last 4 digits of account number      5 0        0    2
Nonpriority Creditor's Name
                                                             When was the debt incurred?        10/1985
ECMC/Bankruptcy
Number        Street                                         As of the date you file, the claim is: Check all that apply.
PO Box 16408                                                    Contingent
                                                                Unliquidated
                                                                Disputed
Saint Paul                      MN        55116
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 30
                       Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document      Page 51 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.59                                                                                                                                   $4,669.60
US Department of Education                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 5227
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Greenville                      TX        75403
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.60                                                                                                                                     $359.00
Veldos LLC                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
P.O. Box 2824
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Woodstock                       GA        30188
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Collecting for - Seventh Avenue
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                      page 31
                      Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document       Page 52 of 90




Debtor 1       Allen Dunn VanLandingham                                                       Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Alliance One Receivables Management, Inc                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1007                                                    Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                            Collecting for - NTTA               Part 2: Creditors with Nonpriority Unsecured Claims

                                                               Last 4 digits of account number
Arlington                        TX      76004-1007
City                             State   ZIP Code


ARS National Services                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 469046                                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                            Collecting for - Capital            Part 2: Creditors with Nonpriority Unsecured Claims
                                                               One Bank
                                                               Last 4 digits of account number
Escondido                        CA      92046
City                             State   ZIP Code


Couch, Conville & Blitt                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1450 Poydras, St Ste 2200                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                               Last 4 digits of account number
New Orleans                      LA      70112-1227
City                             State   ZIP Code


Internal Revenue Service                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 21126                                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                            Taxes                               Part 2: Creditors with Nonpriority Unsecured Claims

                                                               Last 4 digits of account number
Philadelphia                     PA      19114
City                             State   ZIP Code


Linebarger Goggan Blair & Sampson, LLP                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
900 Arion Parkway, Suite 104                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                               Last 4 digits of account number
San Antonio                      TX      78216
City                             State   ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                              page 32
                     Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document       Page 53 of 90




Debtor 1     Allen Dunn VanLandingham                                                        Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

National Credit Services, Inc.                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 766                                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                              Last 4 digits of account number
Bothell                         WA      98041-0766
City                            State   ZIP Code


Weltman, Weinberg & Reis Co. LPA                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 93596                                                Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street                                            Collecting for - Cig                Part 2: Creditors with Nonpriority Unsecured Claims
                                                              Financial
                                                              Last 4 digits of account number
Cleveland                       OH      44101-5596
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                              page 33
                 Case 19-43053     Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document      Page 54 of 90




Debtor 1       Allen Dunn VanLandingham                                                  Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.             $52,716.60
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $45,761.71


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $98,478.31




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 34
                 Case 19-43053     Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document       Page 55 of 90




 Fill in this information to identify your case:
 Debtor 1            Allen                 Dunn                  VanLandingham
                     First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-43053    Doc 1   Filed 11/06/19    Entered 11/06/19 14:56:02      Desc Main Document      Page 56 of 90




 Fill in this information to identify your case:
 Debtor 1            Allen                Dunn                   VanLandingham
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
                    Case 19-43053    Doc 1   Filed 11/06/19    Entered 11/06/19 14:56:02        Desc Main Document          Page 57 of 90




 Fill in this information to identify your case:
     Debtor 1              Allen                 Dunn                    VanLandingham
                           First Name            Middle Name             Last Name                           Check if this is:
     Debtor 2                                                                                                     An amended filing
     (Spouse, if filing)   First Name            Middle Name             Last Name
                                                                                                                  A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF TEXAS
                                                                                                                  chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                  MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                               Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status               Employed                                           Employed
      with information about                                            Not employed                                       Not employed
      additional employers.
                                        Occupation               Courier
      Include part-time, seasonal,
      or self-employed work.            Employer's name          Ricoh-USA

      Occupation may include            Employer's address       3920 Arkwright Rd #400
      student or homemaker, if it                                Number Street                                      Number Street
      applies.




                                                                 Macon                        GA       31210
                                                                 City                         State    Zip Code     City                    State   Zip Code

                                        How long employed there?          8 months

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                              For Debtor 1            For Debtor 2 or
                                                                                                                      non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                    $2,467.21
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                        3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                   4.               $2,467.21




Official Form 106I                                              Schedule I: Your Income                                                                 page 1
                     Case 19-43053           Doc 1      Filed 11/06/19         Entered 11/06/19 14:56:02              Desc Main Document         Page 58 of 90




Debtor 1        Allen Dunn VanLandingham                                                                                         Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $2,467.21
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $232.70
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00
     5e. Insurance                                                                                          5e.               $55.36
     5f. Domestic support obligations                                                                       5f.                $0.00
     5g. Union dues                                                                                         5g.                $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $369.16
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $657.22
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $1,809.99
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,809.99 +                      =                                                $1,809.99
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $1,809.99
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                 Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 59 of 90




Debtor 1      Allen Dunn VanLandingham                                                      Case number (if known)
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                         Schedule I: Your Income                                         page 3
                 Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document    Page 60 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)


                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                         non-filing spouse
5h. Other Payroll Deductions (details)
     HC Spending Account                                                                    $328.14
     Armor                                                                                    $8.95
     Metlife                                                                                 $16.51
     STD                                                                                     $15.56

                                                                           Totals:          $369.16




Official Form 106I                                         Schedule I: Your Income                                            page 4
                    Case 19-43053    Doc 1   Filed 11/06/19     Entered 11/06/19 14:56:02     Desc Main Document      Page 61 of 90




 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Allen                  Dunn                   VanLandingham                       An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,049.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                    $177.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $25.00
      4d. Homeowner's association or condominium dues                                                                4d.


 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                  Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document    Page 62 of 90




Debtor 1      Allen Dunn VanLandingham                                                        Case number (if known)

                                                                                                                   Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                              5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                      6a.                    $60.00
     6b. Water, sewer, garbage collection                                                                    6b.

     6c. Telephone, cell phone, Internet, satellite, and                                                     6c.
         cable services
     6d. Other. Specify:                                                                                     6d.

7.   Food and housekeeping supplies                                                                          7.                    $200.00
8.   Childcare and children's education costs                                                                8.

9.   Clothing, laundry, and dry cleaning                                                                     9.                     $25.00
10. Personal care products and services                                                                      10.                    $25.00
11. Medical and dental expenses                                                                              11.

12. Transportation. Include gas, maintenance, bus or train                                                   12.                   $150.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                            13.
    magazines, and books
14. Charitable contributions and religious donations                                                         14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                   15a.

     15b.   Health insurance                                                                                 15b.

     15c.   Vehicle insurance                                                                                15c.                   $75.00
     15d.   Other insurance. Specify:                                                                        15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                                 16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                       17a.

     17b.   Car payments for Vehicle 2                                                                       17b.

     17c.   Other. Specify:                                                                                  17c.

     17d.   Other. Specify:                                                                                  17d.

18. Your payments of alimony, maintenance, and support that you did not report as                            18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                                 19.




 Official Form 106J                                         Schedule J: Your Expenses                                                 page 2
                 Case 19-43053    Doc 1    Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document    Page 63 of 90




Debtor 1      Allen Dunn VanLandingham                                                         Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.             $1,786.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.             $1,786.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.             $1,809.99
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –         $1,786.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.               $23.99

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
                     Case 19-43053           Doc 1      Filed 11/06/19         Entered 11/06/19 14:56:02              Desc Main Document               Page 64 of 90




 Fill in this information to identify your case:
 Debtor 1                Allen                         Dunn                          VanLandingham
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................            $0.00


                                                                                                                                                                         $27,260.47
     1b. Copy line 62, Total personal property, from Schedule A/B..............................................................................................................................................


                                                                                                                                                                              $27,260.47
     1c. Copy line 63, Total of all property on Schedule A/B........................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                       Your liabilities
                                                                                                                                                                       Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $25,000.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $98,478.31
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                        $123,478.31




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                       page 1
                    Case 19-43053          Doc 1      Filed 11/06/19        Entered 11/06/19 14:56:02             Desc Main Document              Page 65 of 90




Debtor 1        Allen Dunn VanLandingham                                                                           Case number (if known)


 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $1,809.99
     Copy your combined monthly income from line 12 of Schedule I............................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................           $1,786.00



 Part 4:          Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                             $2,148.12


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                                                     Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                                                  $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                                          $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                                $0.00


     9d. Student loans. (Copy line 6f.)                                                                                                         $52,716.60


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                                                        $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                                    +                      $0.00

     9g. Total.       Add lines 9a through 9f.                                                                                                  $52,716.60




Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  page 2
                 Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document   Page 66 of 90




 Fill in this information to identify your case:
 Debtor 1           Allen                 Dunn                 VanLandingham
                    First Name            Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Allen Dunn VanLandingham                           X
        Allen Dunn VanLandingham, Debtor 1                       Signature of Debtor 2

        Date 11/05/2019                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                          page 1
                 Case 19-43053     Doc 1      Filed 11/06/19    Entered 11/06/19 14:56:02    Desc Main Document      Page 67 of 90




 Fill in this information to identify your case:
 Debtor 1            Allen                   Dunn                   VanLandingham
                     First Name              Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                       Check if this is an
 (if known)
                                                                                                                       amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                          Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                             lived there
                                                                                         Same as Debtor 1                               Same as Debtor 1


        201 N. Shady Shores Road #36                       From       2016                                                         From
        Number      Street                                                        Number      Street
                                                           To         2019                                                         To


        Lake Dallas               TX       75065
        City                      State    ZIP Code                               City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 1
                   Case 19-43053       Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document    Page 68 of 90




Debtor 1       Allen Dunn VanLandingham                                                     Case number (if known)

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                      Debtor 1                                        Debtor 2

                                                    Sources of income          Gross income          Sources of income         Gross income
                                                    Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                               and exclusions                                  and exclusions

From January 1 of the current year until                Wages, commissions,            $15,585.00       Wages, commissions,
the date you filed for bankruptcy:                      bonuses, tips                                   bonuses, tips
                                                        Operating a business                            Operating a business


For the last calendar year:                             Wages, commissions,            $22,770.00       Wages, commissions,
                                                        bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                  Operating a business                            Operating a business


For the calendar year before that:                      Wages, commissions,      $25,000.00 (est.)      Wages, commissions,
                                                        bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                  Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                   Case 19-43053       Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document      Page 69 of 90




Debtor 1         Allen Dunn VanLandingham                                                   Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
                    Case 19-43053       Doc 1      Filed 11/06/19     Entered 11/06/19 14:56:02   Desc Main Document     Page 70 of 90




Debtor 1         Allen Dunn VanLandingham                                                          Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                    Describe the property                          Date             Value of the property
US Department of Education                                          Student Loan                                       bi-weekly          $876.16
Creditor's Name                                                     ** garnishment **
P.O. Box 5227
Number     Street                                                   Explain what happened
                                                                       Property was repossessed.
                                                                       Property was foreclosed.
Greenville                             TX         75403                Property was garnished.
City                                   State      ZIP Code             Property was attached, seized, or levied.

                                                                    Describe the property                          Date             Value of the property
Chrysler Capital                                                    2007 Jeep Compass                                                    $5,000.00
Creditor's Name

P.O. Box 961275
Number     Street                                                   Explain what happened
                                                                       Property was repossessed.
                                                                       Property was foreclosed.
Fort Worth                             TX         76161                Property was garnished.
City                                   State      ZIP Code             Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                     Case 19-43053     Doc 1   Filed 11/06/19    Entered 11/06/19 14:56:02   Desc Main Document    Page 71 of 90




Debtor 1       Allen Dunn VanLandingham                                                      Case number (if known)

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Alexander John Bouthilet                               Attorney Fees                                            or transfer was     payment
Person Who Was Paid                                                                                             made

The Wright Firm, L.L.P.                                                                                               2019              $1,500.00
Number      Street

8150 N. Central Expresway, Ste 775

Dallas                        TX       75206
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                       Description and value of any property transferred        Date payment        Amount of
CIN Legal Data Services                                Credit report                                            or transfer was     payment
Person Who Was Paid                                                                                             made

4540 Honeywell Ct.                                                                                                    2019               $40.00
Number      Street




Dayton                        OH       45424
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
                   Case 19-43053       Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 72 of 90




Debtor 1       Allen Dunn VanLandingham                                                     Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
                   Case 19-43053       Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02     Desc Main Document        Page 73 of 90




Debtor 1       Allen Dunn VanLandingham                                                        Case number (if known)

 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 7
                Case 19-43053   Doc 1   Filed 11/06/19       Entered 11/06/19 14:56:02   Desc Main Document    Page 74 of 90




Debtor 1     Allen Dunn VanLandingham                                                    Case number (if known)

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Allen Dunn VanLandingham                           X
   Allen Dunn VanLandingham, Debtor 1                         Signature of Debtor 2

   Date     11/05/2019                                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 8
                    Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02    Desc Main Document         Page 75 of 90




 Fill in this information to identify your case:
 Debtor 1              Allen                Dunn                  VanLandingham
                       First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number
                                                                                                                                     Check if this is an
 (if known)
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the               Did you claim the property
                                                                        property that secures a debt?                   as exempt on Schedule C?

      Creditor's        Trinity Finance Co.                                   Surrender the property.                        No
      name:                                                                   Retain the property and redeem it.             Yes
      Description of    2007 Jayco Designer (fifth wheel) - 38'               Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:



 Part 2:           List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                Will this lease be assumed?

      None.




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                         page 1
                Case 19-43053   Doc 1   Filed 11/06/19       Entered 11/06/19 14:56:02   Desc Main Document   Page 76 of 90




Debtor 1     Allen Dunn VanLandingham                                                    Case number (if known)

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Allen Dunn VanLandingham                           X
   Allen Dunn VanLandingham, Debtor 1                         Signature of Debtor 2

   Date 11/05/2019                                            Date
        MM / DD / YYYY                                               MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2
                       Case 19-43053            Doc 1      Filed 11/06/19         Entered 11/06/19 14:56:02              Desc Main Document                Page 77 of 90



B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF TEXAS
                                                                  SHERMAN DIVISION
In re Allen Dunn VanLandingham                                                                                                      Case No.

                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $1,500.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $1,500.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
               Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 78 of 90



B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   11/05/2019                             /s/ Alex Bouthilet
                      Date                                Alex Bouthilet                             Bar No. 24080800
                                                          The Wright Firm, L.L.P.
                                                          8150 N. Central Expressway
                                                          Suite 775
                                                          Dallas, Texas 75206
                                                          Phone: (469) 635-6900 / Fax: (214) 780-9797



    /s/ Allen Dunn VanLandingham
   Allen Dunn VanLandingham
                 Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 79 of 90



                                         UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF TEXAS
                                                 SHERMAN DIVISION
  IN RE:   Allen Dunn VanLandingham                                                        CASE NO

                                                                                          CHAPTER      7

                                         VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/5/2019                                                 Signature    /s/ Allen Dunn VanLandingham
                                                                           Allen Dunn VanLandingham



Date                                                           Signature
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 80 of 90




                              AES/PHEAA
                              Attn: Bankruptcy
                              PO Box 2461
                              Harrisburg, PA 17105


                              AFNI, Inc.
                              1310 MLK Drive
                              P.O. Box 3517
                              Bloomington, IL 61702-3517


                              All Star Orthopaedics
                              400 W LBJ Freeway
                              Ste 330
                              Irving, Texas 75063


                              Alliance One Receivables Management, Inc
                              PO Box 1007
                              Arlington, TX 76004-1007



                              American Radiology Consultants
                              P.O. Box 780
                              Longmont, CO 80502-0780



                              ARS National Services
                              P.O. Box 469046
                              Escondido, CA 92046



                              Baylor University Medical Center
                              P.O. Box 842022
                              Dallas, TX 75284



                              Charter Communications
                              P.O. Box 790261
                              Saint Louis, MO 63179-0261



                              CIG Financial
                              Attn: Bankruptcy Dept
                              PO Box 19795
                              Irvine, CA 92623
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 81 of 90




                              City of San Antonio
                              P.O. Box 158
                              San Antonio, Texas 78291



                              CMRE Financial Services
                              Attn: Bankruptcy
                              3075 E. Imperial Hwy, Suite 200
                              Brea, CA 92821


                              Comprehensive Orthopaedic
                              P.O. Box 14000
                              Belfast, ME 04915-4033



                              Couch, Conville & Blitt
                              1450 Poydras, St Ste 2200
                              New Orleans, LA 70112-1227



                              CPS Energy
                              P.O. Box 2678
                              San Antonio, Texas 78289



                              Credit Adjustments, Inc.
                              P.O. Box 5640
                              Manchester, NH 03108



                              Credit Collection Service
                              725 Canton Street
                              Nordwood, MA 02062



                              Credit First National Association
                              Attn: Bankruptcy
                              PO Box 81315
                              Cleveland, OH 44181


                              Credit Management, LP
                              6080 Tennyson Parkway, Ste 100
                              Plano, TX 75024
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 82 of 90




                              Credit Systems International, Inc
                              Attn: Bankruptcy
                              PO Box 1088
                              Arlington, TX 76004


                              Datasearch Inc
                              Atten: Bankruptcy Dept
                              85 NE Interstate Loop 410 Ste 575
                              San Antonio, TX 78217


                              ERC/Enhanced Recovery Corp
                              Attn: Bankruptcy
                              8014 Bayberry Road
                              Jacksonville, FL 32256


                              FedLoan Servicing
                              Attn: Bankruptcy
                              PO Box 69184
                              Harrisburg, PA 17106


                              Fingerhut
                              Attn: Bankruptcy
                              PO Box 1250
                              Saint Cloud, MN 56395


                              IC System, Inc
                              Attn: Bankruptcy
                              PO Box 64378
                              Saint Paul, MN 55164


                              Internal Revenue Service
                              P.O. Box 21126
                              Philadelphia, PA 19114



                              Internal Revenue Service
                              PO Box 21126
                              Philadelphia, PA 19114



                              Intuit Inc.
                              5601 Headquarters Dr.
                              Plano, TX 75024
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 83 of 90




                              Just Energy
                              P.O. Box 650518
                              Dallas, Texas 75265-0518



                              LA Fitness
                              P.O. Box 54170
                              Irvine, CA 92612



                              Lab Corp
                              P.O. Box 2240
                              Burlington, North Carolina 27216-2240



                              Linebarger Goggan Blair & Sampson, LLP
                              900 Arion Parkway, Suite 104
                              San Antonio, TX 78216



                              Livingston Hearing Aid Center
                              11661 Preston Rd, #131
                              Dallas, TX 75230



                              Medical City Lewisville
                              P.O. Box 740782
                              Cincinnati, OH 45274



                              Medicredit, Inc.
                              P.O. Box 1629
                              Maryland Heights, M 63043-0629O



                              Midas Auto Service Experts
                              9412 Perrin Beitel
                              San Antonio, Texas 78217



                              Midland Funding
                              2365 Northside Dr Ste 300
                              San Diego, CA 92108
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 84 of 90




                              National Credit Services, Inc.
                              P.O. Box 766
                              Bothell, WA 98041-0766



                              NPRTO Texas, LLC
                              256 West Data Drive
                              Draper, UT 84020



                              NTTA
                              5900 W. Plano Parkway
                              Plano, TX 75093



                              Portfolio Recovery
                              Attn: Bankruptcy
                              120 Corporate Blvd
                              Norfold, VA 23502


                              ProPath Associates
                              P.O. Box 660811
                              Dallas, TX 75266-0811



                              Questcare Hospitalists, PLLC
                              P.O. Box 99086
                              Las Vegas, NV 89193-9085



                              Questcare Medical Services, PLLC
                              P.O. Box 99082
                              Las Vegas, NV 89193



                              Radius Global Solutions
                              P.O. Box 390905
                              Minneapolis, MN 55439



                              Santander Consumer USA
                              Attn: Bankruptcy
                              10-64-38-FD7 601 Penn St
                              Reading, PA 19601
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 85 of 90




                              Seventh Avenue
                              1112 7th Avenue
                              Monroe, WI 53566



                              Steven M. Pounders MD
                              3500 Oak Lawn Ave
                              Ste 600
                              Dallas, Texas 75219


                              Synchrony Bank/Amazon
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896


                              Synchrony Bank/Walmart
                              Attn: Bankruptcy
                              PO Box 965060
                              Orlando, FL 32896


                              Texas Radiology Associates LLP
                              PO Box 2285
                              Indianapolis, IN 46206-2285



                              Trinity Finance Co.
                              PO Box 422415
                              Fort Worth, TX 76121



                              U.S. Department of Education
                              ECMC/Bankruptcy
                              PO Box 16408
                              Saint Paul, MN 55116


                              United States Attorney's Office
                              110 North College Avenue, Suite 700
                              Tyler, Texas 75702-0204



                              United States Trustee's Office
                              110 North College Avenue, Suite 300
                              Tyler, Texas 75702-7231
Case 19-43053   Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document   Page 86 of 90




                              US Department of Education
                              P.O. Box 5227
                              Greenville, TX 75403



                              Veldos LLC
                              P.O. Box 2824
                              Woodstock, GA 30188



                              Weltman, Weinberg & Reis Co. LPA
                              P.O. Box 93596
                              Cleveland, OH 44101-5596
                 Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document       Page 87 of 90




 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Allen                 Dunn                 VanLandingham
                    First Name            Middle Name          Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name           Middle Name          Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $2,148.12
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
                     Case 19-43053              Doc 1        Filed 11/06/19           Entered 11/06/19 14:56:02                   Desc Main Document     Page 88 of 90




Debtor 1        Allen Dunn VanLandingham                                                                                            Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                                       here                    $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                                       here                    $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00
8.   Unemployment compensation                                                                                                                 $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 2
                   Case 19-43053          Doc 1      Filed 11/06/19        Entered 11/06/19 14:56:02            Desc Main Document              Page 89 of 90




Debtor 1       Allen Dunn VanLandingham                                                                           Case number (if known)

                                                                                                                      Column A              Column B
                                                                                                                      Debtor 1              Debtor 2 or
                                                                                                                                            non-filing spouse




    Total amounts from separate pages, if any.                                                                  +                          +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                             $2,148.12         +                         =         $2,148.12
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                       Total current
                                                                                                                                                                       monthly income

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $2,148.12
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.         $25,777.44

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                               Texas

    Fill in the number of people in your household.                                        1

                                                                                                                                                                       $49,996.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Allen Dunn VanLandingham                                                             X
           Allen Dunn VanLandingham, Debtor 1                                                            Signature of Debtor 2

           Date 11/5/2019                                                                                Date
                MM / DD / YYYY                                                                                    MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
               Case 19-43053    Doc 1   Filed 11/06/19   Entered 11/06/19 14:56:02   Desc Main Document    Page 90 of 90




                                        Current Monthly Income Calculation Details
In re: Allen Dunn VanLandingham                                           Case Number:
                                                                          Chapter:     7

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                  Description (if available)
                                                6               5             4              3              2           Last       Avg.
                                              Months          Months        Months         Months         Months       Month        Per
                                               Ago             Ago           Ago            Ago            Ago                     Month

Debtor                                      Ricoh USA, Inc.
                                               $2,102.24   $2,080.65         $2,234.42     $2,098.40      $2,294.00    $2,079.00   $2,148.12




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
